Citation Nr: 9936107	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ear disability.  


REPRESENTATION

Appellant represented by:	John G. Burt, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1967 and from November 1990 to July 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a November 1994 rating action, 
with which the veteran disagreed in December 1994.  A 
statement of the case was issued in June 1995, and the appeal 
was perfected upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals) in July 1995.  A 
hearing at which the veteran testified was conducted at the 
RO in March 1996, and a supplemental statement of the case 
was issued in September 1996.  In due course, the case was 
forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  In April 1993, the veteran was diagnosed to have a right 
glomus jugulare tumor, which was removed in May 1993, 
resulting in the loss of the veteran's ability to hear in his 
right ear. 

2.  In an August 1995 letter from the physician who 
surgically removed the veteran's tumor, it was suggested that 
the veteran's tumor could have had its onset during active 
service.  




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a right ear disability.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in a claim is whether 
it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for malignant tumors, or tumors of the brain, 
spinal cord, or peripheral nerves may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309 (1999).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

A review of the record reflects that the veteran has had long 
standing bilateral hearing loss, with evidence of the 
disorder dating back as far as 1975, as seen on the reports 
of periodic examinations conducted in connection with his 
service in the Army Reserve.  That particular condition, 
however, is not the disability for which the veteran seeks 
service connection.  Rather, he seeks to establish service 
connection for the post-operative residuals arising from the 
1993 surgical removal of a right glomus jugulare tumor.  He 
contends that the tumor had its onset during his recent 
period of active service, but that it went unrecognized.  

In regard to the veteran's contention, the medical records 
from his 1990-1991 period of active service reflect that he 
was seen in May 1991, for complaints of "possible hearing 
loss [for] 2 weeks."  Examination revealed the presence of 
full, red tympanic membranes bilaterally, and the diagnosis 
of bilateral otitis media was entered.  No subsequent records 
of treatment for the ears are shown in the record, and, when 
the veteran was examined in connection with his separation 
from service in June 1991, the ears were normal upon clinical 
evaluation.  

The veteran testified that, following service, he did not 
seek any medical treatment for his ear until 1993.  Private 
records from that time reflect that, in March 1993, the 
veteran presented to his physician with a 1 to 11/2 month 
history of otitis media with effusion.  Examination revealed 
a soft tissue bulge in the inferior medial canal abutting the 
tympanic membrane.  Thereafter, a CT scan of the right skull 
base, performed in April 1993, revealed a destructive mass of 
the right jugular bulb with extension into the middle ear 
cavity and external carotid canal, as well as into the skull 
base.  This was ultimately diagnosed to be a right glomus 
jugulare tumor, which was surgically removed in May 1993.  
Subsequent records reflect that the veteran also apparently 
underwent some post-operative radiation therapy.  This has 
evidently resulted in complete loss of hearing on the right.  

In support of his claim that his tumor began during service, 
the veteran submitted an August 1993 letter from the 
physician who performed the surgery to remove the tumor, 
Douglas A. Chen, MD.  With respect to the question as to how 
long the tumor was present prior to its discovery, Dr. Chen 
wrote:  

The presence of a glomus jugulare tumor had to have 
been at least since February 1993, and was probably 
there for some undetermined amount of time prior to 
your symptoms.  The exact duration of your tumor 
being present is pure conjecture, but it was 
probably there at least 1 - 2 years.  

In view of the opinion by Dr. Chen, which suggests that the 
veteran's tumor may have been present either in service (if 
present two years prior to its discovery in February 1993), 
or within one year of the veteran's discharge from service 
(if present one year prior to its discovery in February 
1993), as well as the April 1993 CT scan report suggesting 
that this tumor was malignant, the Board finds that the 
veteran's claim for service connection for his right ear 
disability is well grounded.  


ORDER

To the extent that the veteran's claim for service connection 
for a right ear disability is well grounded, thereby giving 
rise to a duty to assist in its development, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for a 
right ear disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

Although the record contains sufficient information to 
understand the sequence of events that led to the diagnosis 
and surgical removal of the veteran's right glomus jugulare 
tumor, as described above, most of this information was 
obtained from correspondence from the veteran's treating 
physicians or summaries of the veteran's treatment, rather 
than from the actual medical records generated during the 
course of his treatment.  In order to more precisely 
understand the nature and etiology of the veteran's right 
glomus jugulare tumor, the Board is of the view that an 
attempt should be made to obtain the actual clinical records 
generated during the veteran's treatment that led to the 
diagnosis of this condition, as well as those records 
generated after the diagnosis had been made, until the time 
when active treatment for the condition had ceased.  
Similarly, an opinion from a physician who has reviewed all 
of these records, and who addresses the nature and time of 
onset of this tumor, would also be most useful in deciding 
the merits of this case.  

Although the delay occasioned by the Remand is regrettable, 
in order to ensure the full development of the evidence in 
this case, it is being returned to the RO for the following:  

1.  The RO should ask the veteran to confirm the 
locations at which he has received treatment for 
his right glomus jugulare tumor since February 
1993.  Upon receipt of the veteran's reply, 
together with any appropriate authorization, the RO 
should attempt to obtain, and associate with the 
file, copies of any records the veteran has 
identified, which are not currently part of the 
record on appeal.  In particular, copies of the 
actual records related to the evaluation and 
treatment of the veteran from the following 
physicians should be obtained: 

F. H. Paul DiMaio, M.D. 		Albert Lee, M.D.
240 Allegheny Blvd., Suite M	Nicholas 
Roberti, M.D.
Brookville, PA 15825		Hahne Oncology Center
					P.O. Box 447
					Dubois, PA 15801
Douglas A. Chen, M.D.
Pittsburgh Ear Associates
420 East North Ave.
Pittsburgh, PA 15212 

2.  Next, the veteran's assembled records should be 
referred to physician knowledgeable in the 
treatment of glomus jugulare tumors, who should be 
asked to review the record in its entirety and then 
render an opinion as to the location and nature of 
the veteran's tumor and, in particular, whether it 
may have been considered malignant, and if not, 
whether it affected the veteran's brain, spinal 
cord, or peripheral nerves.  In the event it is 
determined that the veteran's tumor was not 
malignant, or was neither a tumor of the brain, 
spinal cord, or peripheral nerve, the inquiry may 
end there.  In the event it is determined that this 
tumor was malignant, or affected either the brain, 
spinal cord, or peripheral nerves, this physician 
should also be asked to render an opinion as to the 
time of onset of the veteran's tumor.  In 
particular, this physician should offer an opinion 
as to whether it is at least as likely as not that 
the tumor had its onset between February 1990 and 
July 1991, or at some time before or after those 
dates.  If this physician is of the opinion that 
the veteran's tumor had its onset prior to February 
1990, he or she should state whether any findings 
noted in the veteran's service medical records, 
dated between February 1990 and July 1991, may be 
attributed to this tumor, and if so, whether it is 
at least as likely as not that such findings 
represent the natural progress of the tumor.  If 
this physician is of the opinion that the veteran's 
tumor had its onset after July 1991, he or she 
should indicate whether it is at least as likely as 
not that the tumor had its onset prior to July 
1992.  In the event it is determined that an 
examination of the veteran is necessary to provide 
answers to the questions posed in this remand, that 
should be arranged, and, in any case, all opinions 
expressed should be supported by reference to 
pertinent evidence.

3.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
have not been provided), appropriate corrective 
action should be taken.   

4. Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for the veteran's 
right ear disability.  If that decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case that addresses all evidence added to the 
record since the last supplemental statement of 
the case was issued in 1996.  After providing a 
reasonable opportunity to respond, the case should 
then be returned to the Board for further review. 

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






